11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Charles Thomas Allen
No. 11-03-00287-CR B Original Habeas Corpus Proceeding
 
Charles Thomas Allen has filed in this court
a pro se request for copies of two opinions issued by this court.  Copies of these opinions have been furnished
to Allen.  
Allen also appears to be seeking post-felony
conviction habeas corpus relief.  This
court lacks jurisdiction to entertain post-felony conviction writs of habeas
corpus.  TEX. CODE CRIM. PRO. ANN. art.
11.07 (Vernon Supp. 2003).  The request
is denied.
 
PER CURIAM
 
October 16, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.